*464Appeals by the defendant from two judgments of the County Court, Nassau County (Cotter, J.), both rendered September 20, 2002, convicting him of robbery in the first degree (two counts) under Superior Court Information No. 1803/02, and forgery in the third degree under Superior Court Information No. 1802/02, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the record demonstrates that his pleas of guilty and waivers of his rights, including, inter alia, his right to appeal, were voluntarily, knowingly, and intelligently made. They were not coerced by the County Court’s response to his inquiry as to the possibility of a lesser sentence. The County Court did not state that it would definitely impose the maximum allowable sentence if he went to trial and was convicted. In fact, it explicitly appears to have left open the possibility that it might impose the same sentence the defendant received as a result of this plea bargain (see People v Leamon, 254 AD2d 139 [1998]; see also People v Davis, 54 AD2d 913, 914-915 [1976]).
The defendant’s remaining contentions are without merit. Florio, J.P., Schmidt, Mastro and Rivera, JJ., concur.